Citation Nr: 0617990	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-21 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than  January 14, 
1980, for the grant of service connection and award of a 
total rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from January 1966 to January 
1968, and from November 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2003, which denied a May 2003 claim for an earlier 
effective date.  

In order to clarify the scope of the issue currently before 
the Board, a brief procedural history is warranted.  The 
veteran was granted service connection for PTSD in a March 
1987 rating decision, effective July 21, 1986, evaluated 30 
percent disabling.  The veteran appealed, and in a March 
1988 decision, the Board denied a higher rating for PTSD, 
and a TDIU rating.  Later, the veteran was granted a TDIU 
rating, effective April 15, 1989.  Effective in 1997, a 
schedular 100 percent rating for PTSD was assigned.

Subsequently, in a November 2001 decision, the Board granted 
an earlier effective date for the grant of service 
connection for PTSD of January 14, 1980, but no earlier, and 
denied an effective date prior to April 15, 1989 for the 
assignment of a TDIU rating.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which affirmed the November 2001 Board 
decision in an October 2004 memorandum decision.  

In the meantime, however, the veteran appealed the RO's 
November 2001 rating decision implementing the Board 
decision, which assigned a temporary total rating effective 
in January 1980, followed by a 30 percent schedular rating 
effective from March 1980 to April 1989, when a 50 percent 
rating and TDIU rating were assigned.  He contended that a 
TDIU rating was warranted from March 1980 to April 1989.  In 
a March 2003 decision, the Board granted a 100 percent 
schedular rating effective for the period from March 1980 
(following the termination of a temporary total rating) to 
July 1986.  The Board declined to address the matter of a 
higher rating for the period after July 21, 1986, on the 
basis that the rating for that period was the subject of a 
prior final Board decision, dated in March 1988.  

After the March 2003 decision, the veteran filed a claim for 
an effective date for service connection and a total rating 
earlier than January 14, 1980, which was denied by the RO in 
August 2003.  

Subsequently, in October 2004, the Court affirmed two 
November 2001 Board decisions, which, in pertinent part, (1) 
granted an earlier effective date for the grant of service 
connection for PTSD of January 14, 1980, but no earlier; (2) 
denied a effective date prior to April 15, 1989, for the 
assignment of a TDIU rating; (3) found no clear and 
unmistakable error (CUE) in a June 1977 Board decision which 
denied service connection for a nervous condition; and (4) 
found no CUE in the March 1988 Board decision's denial of a 
TDIU rating.  

In statements made in connection with the current claim, the 
veteran also contended that he should be entitled to a total 
rating for the period from July 1986 to April 1989.  This 
matter was not addressed by the RO.  As discussed in the 
March 2003 Board decision, a March 1988 Board decision denied 
a rating higher than 30 percent for PTSD, as well as a TDIU 
rating, for the period beginning in July 1986.  In addition, 
in November 2001, the Board denied an effective date for a 
TDIU rating prior to April 1989, and found no CUE in the 
March 1988 Board decision denying a TDIU rating.  These 
decisions were affirmed by the Court.  Thus, based on the 
doctrine of res judicata, discussed in detail below, the 
Board may not revisit this issue.  Further, the RO is 
collaterally estopped from addressing an issue which has been 
previously decided by the Board.  See Herndon v. Principi, 
311 F.3d 1121 (Fed. Cir. 2002).  For these reasons, the issue 
is not referred to the RO for further action; if the veteran 
still wishes to pursue this matter, he may initiate action.  


FINDING OF FACT

The issue of an effective date earlier than January 14, 1980, 
for the grant of service connection for PTSD was denied in a 
prior, final Board decision, dated in November 2001; that 
decision was affirmed by the Court in a final October 2004 
decision.



CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than 
January 14, 1980, for the grant of service connection for 
PTSD and award of a total rating is dismissed.  38 U.S.C.A. 
§§ 7104, 7291 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has been granted service connection for PTSD, 
with ratings assigned as follows:  effective January 14, 
1980, a temporary total rating based on hospitalization; 
effective March 1, 1980, a 100 percent schedular rating; 
effective July 21, 1986, a 30 percent schedular rating; 
effective April 15, 1989, a 50 percent schedular rating and 
a TDIU rating; effective from February 24, 1997 to the 
present, a 100 percent schedular rating.  

The veteran believes that the effective date for the grant 
of service connection and total rating for PTSD should be in 
1970.  He states he filed a claim in 1970, and that the RO 
committed CUE in failing to assist in the development of 
that claim.  However, the failure in the duty to assist is 
not CUE.  See, e.g., Crippen v. Brown, 9 Vet. App. 412 
(1996); Fugo v. Brown, 6 Vet. App. 40 (1993).  

The veteran had two periods of active service, set forth 
above.  After his discharge from his initial period of 
service in 1968, he was granted service connection for 
residuals of shrapnel wounds, and malaria, with a combined 
10 percent rating assigned.  He returned onto active duty in 
November 1968, and was discharged in September 1969.  In 
January 1970, he submitted a statement, in which he stated 
that he had been released from active duty in September 
1969; that prior to his reentry onto active duty, he had 
been receiving a pension; and that if any more proof or 
information was required, to "please request."  He did not 
mention any psychiatric disorder or nervous condition, or 
indicate a desire to file a claim for service connection, as 
opposed to the reinstatement of his previously awarded 
compensation.  

In June 1976, the veteran filed a claim for service 
connection for a nervous condition.  This claim was denied 
by the RO, and eventually by the Board in a June 1977 
decision.  In a November 2001 decision, the Board found that 
there was no clear and unmistakable error (CUE) in the June 
1977 Board decision's denial of service connection for a 
nervous condition.  The veteran appealed that decision to 
the Court, which affirmed the Board's decision in an October 
2004 memorandum decision.  

After the June 1977 Board decision, the veteran next filed a 
claim in February 1980, when he applied to reopen his 
previously denied claim for service connection for a nervous 
condition, based on a period of VA hospitalization which 
began January 14, 1980.  Subsequently, in a March 1987 
rating decision, the RO granted service connection for PTSD, 
effective in July 1986.  In a November 2001 decision, the 
Board determined that the date of claim, and, hence, the 
correct effective date for the grant of service connection 
for PTSD was the date of admission to the hospital, January 
14, 1980.  

In the November 2001 decision, the Board also determined 
that an effective date earlier than January 14, 1980, was 
not warranted, because the June 1977 Board decision was 
final, and the veteran's next claim was received in January 
1980.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 
2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003) 
(Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.).  Again, the veteran appealed that decision 
to the Court, which affirmed the Board's decision in the 
October 2004 memorandum decision.  

Thus, the Board decision denying an earlier effective date 
prior to January 1980 has been finally denied by the Court.  
38 U.S.C.A. § 7291.  Moreover, the effective date was based 
on the existence of a prior, final Board decision in June 
1977, and the November 2001 Board decision which found no 
CUE in the 1977 decision was also upheld by the Court in its 
October 2004 decision.  Once there is a final decision on a 
CUE issue, that particular CUE claim may not be raised again.  
Link v. West, 12 Vet. App. 39 (1998).  Hence, there is a 
valid and final judgment on both the earlier effective date 
issue itself, and the decision underlying the basis of that 
issue.  The current claim is the same claim as previously 
adjudicated.  In this regard, although the issue before the 
Board in November 2001 was entitlement to an effective date 
earlier than July 21, 1986, the Board, in granting an 
earlier effective date to January 14, 1980, also denied an 
effective date earlier than that date.  The prior decision 
was on the merits, and involved the same parties.  Thus, 
readjudication is precluded by the doctrine of res judicata.  
Bissonnette v. Principi, 18 Vet. App. 105, 110-111 (2004).

As to an earlier effective date for a total rating, he is in 
receipt of a 100 percent rating effective January 14, 1980, 
the effective date of the grant of service connection.  
Under no circumstances may the effective date for a 
disability rating be earlier than the effective date of the 
grant of service connection.  Even with new evidence 
supporting an earlier disability date, he cannot receive 
compensation for a time frame earlier than the application 
date of his claim to reopen.  Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005).  For these reasons, additional 
medical evidence submitted in connection with the current 
appeal will not be discussed.

In sum, the claim an earlier effective date for the grant of 
service connection for PTSD has been the subject of a prior, 
final adjudication.  38 U.S.C.A. §§ 7104, 7291.  The Board 
is precluded from readjudicating the claim in these 
circumstances.  See DiCarlo v. Nicholson, No. 03-0629 (U.S. 
Vet. App. May 10, 2006).  In this regard, he has referred to 
an October 2000 Naval doctor's statement, saying he wanted 
this evidence "re-argued."  However, this evidence, which 
is not a service medical record, but rather an opinion 
provided privately on the veteran's behalf by a physician 
who is in the Naval Reserves, was considered in the prior 
Board decisions.  In explaining the concept of finality in 
DiCarlo, the Court observed: 

Except as provided by law, when a case or 
issue has been decided and an appeal has 
not been taken within the time prescribed 
by law, the case is closed, the matter is 
ended, and no further review is afforded.  
See Leonard [405 F.3d at 1337] (" 'The 
purpose of the rule of finality is to 
preclude repetitive and belated 
readjudications of veterans' benefits 
claims.' " (quoting Cook [v. Principi, 
318 F.3d 1334] at 1339); Bissonnette, 18 
Vet. App. at 112 ("In essence, the res 
judicata precedent ensures that a 
litigant may have his or her day in 
Court, but not two or three.").

DiCarlo, slip op. at 3.  

In this case, the veteran has had his days in Court.  The 
earlier effective date issues have been addressed in prior, 
final Board decisions dated in 2001 and 2003, both of which 
exhibited considerable ingenuity in granting earlier 
effective dates to the extent they were able, while 
remaining within the bounds of the law.  The veteran has had 
ample opportunity to argue entitlement to an effective date, 
and raising new arguments on that issue is precluded by res 
judicata.  Based on the doctrine of res judicata, the claims 
cannot be revisited, and the appeal must be dismissed.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In January 2005, the veteran was provided a letter which 
notified him of the information and evidence needed to 
establish an earlier effective date, in general.  Although 
this notice failed to take into consideration the res 
judicata aspect of this appeal, failure to comply with the 
VCAA is not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists. See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  In addition, a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide a VCAA notice if, based on the facts of 
the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium).  In this case, the 
essential facts are not in dispute; the case rests on the 
interpretation of the law, and, in such cases, the VCAA is 
inapplicable.  See Dela Cruz v. Principi, 15 Vet.App. 143 
(2001).  As discussed above, the veteran is not entitled to 
an earlier effective date as a matter of law.  The Board 
finds, therefore, that failure to provide him with complete 
VCAA notice on that issue is not prejudicial to his appeal.  


ORDER

The claim of entitlement to an effective date earlier than 
January 14, 1980, for the grant of service connection for 
PTSD and award of a total rating is dismissed.   



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


